Citation Nr: 1325141	
Decision Date: 08/08/13    Archive Date: 08/13/13

DOCKET NO.  09-18 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right shoulder disorder.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for a right shoulder disorder.

4.  Entitlement to service connection for a neck disorder.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1987 to July 1990, January to April 1991, February to June 2003, and December 2003 to October 2004.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

During the pendency of this appeal, the RO determined that the Veteran's written statement (in lieu of VA Form 9) as to the rating assigned to his service-connected posttraumatic stress disorder was untimely.  See March 2012 decision.  The Veteran has not expressed disagreement with that determination to date.  See 38 C.F.R. § 20.201.  Accordingly, this issue is not currently before the Board.

A review of the documents in the Virtual VA electronic claims file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues decided herein.

The claims of service connection for right shoulder and neck disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a September 1990 rating decision, the RO denied the Veteran's claims of entitlement to service connection for right shoulder and neck disorders.  The Veteran was notified of this decision but did not appeal or submit new and material evidence within the one-year appeal period.

2.  Evidence received since the September 1990 rating decision relates to a basis for the prior denials.


CONCLUSIONS OF LAW

1.  The September 1990 rating decision that denied the Veteran's claims of entitlement to service connection for right shoulder and neck disorders is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.1103 (2012).

2.  Evidence received since the September 1990 rating decision is new and material and the claims of entitlement to service connection for right shoulder and neck disorders are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Given the fully favorable disposition of the application to reopen the claims of service connection for right shoulder and neck disorders, the Board finds that all notification and development actions needed to fairly adjudicate these claims have been accomplished.


Legal Principles and Analysis

Generally, a claim which has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence is defined as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted to reopen a claim, the credibility of evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

According to the plain language of 38 C.F.R. § 3.156(a), however, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (Fed. Cir. 2000).

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous denial and evidence submitted thereafter.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).

In a September 1990 rating decision, the RO denied the Veteran's claims of entitlement to service connection for a right shoulder disorder and a neck disorder, among other things.  The RO based this determination on the lack of evidence of chronic neck and shoulder disabilities.  The Veteran was notified of this decision, but he did not appeal or submit new and material evidence within the one-year appeal period.  Therefore, this decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The evidence received since the September 1990 rating decision includes private treatment records and two VA examinations showing a current diagnosis of cervical spine degenerative disc disease, as well a December 2008 opinion from the Veteran's private provider suggesting a link between the Veteran's current neck disorder and the neck injury sustained during his first period of service.  This new evidence relates directly to the issue of a current disability, an unestablished element of the Veteran's original claim.  The December 2008 opinion is supportive of a link between the current disability and service, another necessary element of the claims for service connection not present at the time of the RO's initial decision.  

Consequently, the Board finds that this evidence is both new and material, and reopening of the Veteran's claims is warranted.

We also note that the appellant reentered service and such fact alone may warrant revisiting of this claim de novo.  Furthermore, in light of the new diagnosis, the issue may be viewed as a new claim. 


ORDER

The application to reopen the claim of entitlement to service connection for a right shoulder disorder is granted.

The application to reopen the claim of entitlement to service connection for a neck disorder is granted.

REMAND

In light of the reopening and upon preliminary review of the evidence of record, the Board finds that further development is necessary prior to final adjudication of the Veteran's claims.

The Veteran contends that his current neck and right shoulder disorders are attributable to injuries sustained during his first period of service.  See, e.g., May 2009 substantive appeal (VA Form 9).  The service treatment records show that the Veteran received treatment for neck problems several times from May to September 1989, including back/neck strain and a possible pinched nerve, as well as a possible bruised shoulder following a fall in December 1989.  The Veteran waived separation examination in July 1990.

Private treatment records show complaints of chronic neck pain along with diagnoses including cervical spine degenerative disk disease (DDD) and cervicalgia.  See, e.g., June 2006, June 2007, October 2006 private treatment records (Drs. Canale and Devaney).  The VA examination reports of June 2007 and March 2009 show the diagnosis of DDD as well, noting degenerative changes (with radiculitis, no objective findings to substantiate a separate right shoulder diagnosis in June 2007).  In a December 2008 written submission, Dr. Devaney notes that the Veteran sustained a neck injury in service ("1988"), which is a contributing factor to the present condition of his neck; he noted that he first saw the Veteran for this condition in September 1989.  A September 1989 private treatment record of uncertain origin (appears to be from Dr. Devaney) shows the Veteran was seen for complaints of shoulder pain following in-service injury to his neck.

In this case, the Board finds that the VA examinations and opinions of record are inadequate to serve as a basis to decide the claims.  The June 2007 VA examination does not provide a complete opinion on etiology.  The March 2009 VA examination may be based on an inaccurate factual history of symptomatology, in light of the Veteran's overall contentions and the December 2008 written statement from Dr. Devaney not addressed by this VA examination.  Moreover, while the Board acknowledges the opinion of Dr. Devaney, it does not contain a complete rationale.
As such, the Board finds that a complete examination and resulting medical opinions addressing the nature and etiology of any current neck and right shoulder disorders are needed to have sufficient medical evidence to decide the Veteran's claims.  See Barr v. Nicholson, 21 Vet. App.  303, 311 (2007); 38 C.F.R. § 3.159 (c)(4).

Lastly, any pertinent and outstanding medical records should be obtained.  While the Veteran appears to be treated for his neck and shoulder primarily through private providers, VA treatment records from the VA Medical Center (VAMC) in Biloxi and the Mobile Outpatient Clinic (OPC) showing ongoing complaints and some treatment are current to November 2012 (in Virtual VA).  38 U.S.C.A. § 5103A (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his neck and right shoulder.  Then, the RO/AMC should undertake appropriate development to obtain any pertinent and outstanding treatment records, to include records from the VAMC Biloxi and Mobile OPC dated from November 2012 to present.

A specific request should be made for treatment records for Drs. Canale and Devaney.  The Veteran should be informed that treatment records from Dr. Canale dated from December 2004 to June 2007 are of record and that the source of the single-page private treatment record showing treatment in September 1989 (submitted with May 2009 substantive appeal) is unclear so he may submit or request that VA attempt to obtain any additional records.

2.  Then, the Veteran should be afforded a VA examination to determine the nature and etiology of any current neck disorder and right shoulder disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and provide an opinion as to the following:

a.  The examiner should identify any current neck disorder.  Then, for each diagnosed disorder, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested during or is otherwise related to service, to include the neck complaints and treatment from May to September 1989.

The examiner is asked to specifically consider the cervical spine disorders reflected in the record, including cervical spine degenerative disk disease, as well as any additional disorders found on examination.  See June 2007 and March 2009 VA examinations; Drs. Canale and Devaney private treatment records.

b.  The examiner should also identify any current right shoulder disorder.  Then, for each diagnosed disorder, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested during or is otherwise related to service, to include the right shoulder injury in December 1989.

c.  If the examiner determines that any current right shoulder symptomatology or diagnosed disorder is not related to service, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that such symptomatology or disorder is related to a current neck disorder, to include the Veteran's cervical spine degenerative disk disease.

The supporting rationale for all opinions expressed must be provided.  If the required opinion cannot be provided, the examiner should provide an explanation in the report.

3.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


